Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 18, lines 15-16, the use of the term “flat” to reference the upper surface is a relative term.  It is suggested that “flat” be changed to --planar--.
In claim 18, lines 15-16, it is unclear as to the meaning of the phrase, “valve seat member,…being mechanically fixed”.  It is unclear as to what is covered by mechanically fixed such that the metes and bounds of the claim are unclear.  Does mechanically fixed mean that further hardware or structure is required?  Clarification is necessary.
In claim 18, last line, it is unclear as to the meaning of the phrase, “resin film is mechanically fixed”.  It is unclear as to what is covered by mechanically fixed such that the metes and bounds of the claim are unclear.  Does mechanically fixed mean that further hardware or structure is required? Clarification is necessary.
In claim 22, line 2, see above with respect to the use of the relative term “flat”.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 27 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 27, Applicant recites how the discharge control device is used, “controls an acceleration timer,…” and this does not further structurally limit the device.  This rejection can be overcome by using the phrase, --configured to--.   
In claim 28, Applicant recites how the discharge control device is used, “controls a target speed,…” and this does not further structurally limit the device.  This rejection can be overcome by using the phrase, --configured to--.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Elastic member as set forth in claim 30
Relative driving device as set forth in claim 31
Depressurization device as set forth in claim 31

The elastic member invokes the provisions of 35 U.S.C. 112(f) and this elastic member (224) has been interpreted to be a coil or spring in accordance with the disclosure [0038] or any art recognized equivalent elastic biasing force structure.


The relative driving device invokes the provisions of 35 U.S.C. 112(f) and this device has been interpreted to be an x-drive (105), y-drive(106), and z-driver (107) in accordance with the disclosure [0058] or any art recognized equivalent xyz driving structure.

The depressurization device invokes the provisions of 35 U.S.C. 112(f) and this device has been interpreted to be a vacuum pump in accordance with the disclosure [0016] or any art recognized equivalent vacuum structure.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

112(f) Not Applied
The following claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
Discharge control device of claim 18 which has been read as an actuator control controlling flow of discharge of liquid to discharge controller as would be recognized by the routineer in the art.
Nozzle attachment member of claim 26 because this member is defined by further structure such as the recess.
Position detection mechanism of claim 29 because this mechanism is defined by further structure such as sensor mechanism defining a sensor.
Rod conjunction member of claim 30 because this member is not further defined or claimed with applicable function.
Drive control device of claim 31 because this device would be recognized by the routineer in the art as another controller specifically for the relative driving device.

If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 18-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patent sets forth a discharge device with a resin truncated cone disk:  Wakita et al (US5156188).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        le
2/4/2021